DETAILED ACTION
With regard to the RCE submitted on 01/29/2021, the Applicant amended claims 1, 8, 15 and 16. Claims 6 and 13 are cancelled. No new claims are added. Claims 1-5, 7-12 and 14-16 are pending. No new matter is added. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Claim Objections
Claim 8 is objected to because of the following informalities:  “a sending module for sending, by he transportation vehicle terminal, a particular operation instruction to a second mobile terminal of the one or more mobile terminals”.   The underlined “he” appear to be a typographical error of the term “the”. 
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8, 15 and 16 recite limitations – “sending, by the transportation vehicle terminal, a particular operation instruction to a second mobile terminal of the one or more mobile terminals, wherein graphic user interface content of the second mobile terminal is being currently displayed on a display the transportation vehicle terminal, wherein the particular operation instruction instructs the second mobile terminal to execute an operation corresponding to the particular operation instruction, and wherein the particular operation instruction is related to the received gesture information and pertains to both the execution of the operation corresponding to the particular operation instruction and to the graphic user interface content displayed on the display of the second mobile terminal”.  

It appears that the claimed limitations are directed to displaying graphic user interface content at a display at second mobile terminal of transportation vehicle terminal. 

Therefore, Examiner suggests amending claims in order to explicitly define the above discussed features to render the claims definite.

Dependent claims do not remedy the deficiencies introduced of independent claims. Therefore, dependent claims are similarly rejected. 

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 



Claims 8-12 and 14 are interpreted to invoke 35 U.S.C. 112(f). 

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a receiving module for receiving gesture information” and “a sending module for sending a particular operation instruction” in claim 8-14. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Fig. 5 of the original specifications discloses computer processor(s) or equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-5, 7-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara et al. (US Pub No. 20090103780 A1) in view of Sugiura et al. (US Pub No. 2014289665 A1). 

Regarding Claim 1,

Nishihara discloses receiving gesture information at the transportation vehicle terminal from a first mobile terminal of the one or more mobile terminals, wherein the gesture information has been captured using an image capturing device of the first mobile terminal, and wherein the gesture information pertains to a gesture made by a user; (Nishihara, [0015], discloses any of a variety of gesture recognition interface hand gesture image are received at interface device) and 

Nishihara does not explicitly disclose sending, by the transportation vehicle terminal, a particular operation instruction to a second mobile terminal oftheone ormore mobile terminals, wherein graphic user interface content of the second mobile terminal is being currently displayed on a display of the transportation vehicle terminal, wherein 

Sugiura discloses sending, by the transportation vehicle terminal, a particular operation instruction to a second mobile terminal of the one or more mobile terminals, wherein graphic user interface content of the second mobile terminal is being currently displayed on a display of the transportation vehicle terminal, wherein the particular operation instruction instructs the second mobile terminal to execute an operation corresponding to the particular operation instruction, and wherein the particular operation instruction is related to the received gesture information and pertains to both the execution of the operation corresponding to the particular operation instruction and to the graphic user interface content displayed on the display of the second mobile terminal. (Sugiura, [0158-0159], discloses first through third embodiments are described by taking an example in which a user directly operates the image forming apparatus 1. The present invention is also applicable to a case where a user remotely operates the image forming apparatus 1 via the terminal 2. In such a case, the terminal 2 executes processing for identifying a gesture, and the result of determination is sent to the image forming apparatus 1, and then, the image forming apparatus 1 are supplied with commands or data. Alternatively, the terminal 2 sends data on motion to the image the image gesture recognized at one terminal is sent to another after gesture is recognized and displayed to the image forming apparatus and command (operation) is performed accordingly)

		Nishihara discloses the claimed invention except for the sending gesture recognized to second terminal and executing the gesture operation and displaying the contents of them.  Sugiura teaches that it is known to identify a gesture and perform operation with use of identified gesture. It would have been obvious to one having ordinary skill in the art at the time the invention was made to as taught by Sugiura to precisely determine gestures intended for operation and ignore the gestures performed by user not intended for operation and in turn improve the gesture recognition for various applications including navigation. (See Sugiura, [0011]). 

Regarding Claim 2, 
		The combination of Nishihara and Sugiura further discloses wherein the gesture information is images including a particular gesture of the user, and the particular operation instruction corresponds to the particular gesture recognized from the images.  (Nishihara, [0033], discloses he gesture recognition interface controller 50 also includes a gesture library 64 coupled to the gesture recognition device 60.  The gesture particular gesture images are corresponding to particular gesture operation). Additionally, the rational and motivation to combine the references Nishihara and Sugiura as applied in claim 1 apply to this claim. 

Regarding Claim 3, 
The combination of Nishihara and Sugiura further discloses wherein the gesture information is a particular gesture of the user that is recognized by the first mobile terminal from images captured by the image capturing device of the first mobile terminal, and the particular operation instruction corresponds to the particular gesture.  (Nishihara, [0033], discloses he gesture recognition interface controller 50 also includes a gesture library 64 coupled to the gesture recognition device 60.  The gesture library 64 could include a plurality of predefined gestures, with each of the predefined gestures corresponding to a particular device input.  For example, the gesture library 64 could include a database of specific arrangements and combinations of fingertip positions and sequential motions that each correspond to a different computer input.  Examples of the predefined input gestures are described in greater detail below in the examples of FIGS. 5-8; particular gesture images are corresponding to particular gesture operation of device of first terminal). Additionally, the rational and motivation to combine the references Nishihara, Sugiura as applied in claim 1 apply to this claim.

Regarding Claim 4, 
The combination of Nishihara and Sugiura further discloses wherein the particular operation instruction is obtained from a mapping relation between operation instructions and gestures based on the particular gesture.   (Nishihara, [0033], discloses he gesture recognition interface controller 50 also includes a gesture library 64 coupled to the gesture recognition device 60.  The gesture library 64 could include a plurality of predefined gestures, with each of the predefined gestures corresponding to a particular device input.  For example, the gesture library 64 could include a database of specific arrangements and combinations of fingertip positions and sequential motions that each correspond to a different computer input.  Examples of the predefined input gestures are described in greater detail below in the examples of FIGS. 5-8; particular gesture images are corresponding to particular gesture operation of device of first terminal). Additionally, the rational and motivation to combine the references Nishihara and Sugiura as applied in claim 1 apply to this claim.

Regarding Claim 5, 
The combination of Nishihara and Sugiura further discloses wherein the gesture information is the particular operation instruction, 14821601_i.docPreliminary AmendmentAtty. Docket: 52461-295537 U.S. Patent Application No. 16/461,518Page 5 of 9the particular operation instruction is obtained by the first mobile terminal from a mapping relation between operation instructions and gestures based on a particular gesture of the user, and the particular particular gesture images are corresponding to particular gesture operation of device of first terminal). Additionally, the rational and motivation to combine the references Nishihara and Sugiura as applied in claim 1 apply to this claim.

Regarding Claim 7, 
The combination of Nishihara and Sugiura further discloses receiving another gesture information from the first mobile terminal; and displaying the graphic user interface of a third mobile terminal on the display screen of the display device in response to an operation instruction related to the another gesture information indicating changing a mobile terminal whose graphic user interface is displayed on the display screen of the display device.  (Nishihara, [0033], discloses he gesture recognition interface controller 50 also includes a gesture library 64 coupled to the gesture recognition device 60.  The gesture library 64 could include a plurality of predefined gestures, with each of the predefined gestures corresponding to a particular particular gesture images are corresponding to particular gesture operation of device of first terminal). Additionally, the rational and motivation to combine the references Nishihara and Sugiura as applied in claim 1 apply to this claim.

Claims 8-12 and 14 recite apparatus with elements corresponding to the method steps recited in Claims 1-5 and 7 respectively. Therefore, the recited elements of the apparatus Claims 8-12 and 14 are mapped to the proposed combination in the same manner as the corresponding steps of Claims 1-5 and 7 respectively. Additionally, the rationale and motivation to combine the Nishihara and Sugiura references presented in rejection of Claim 1, apply to these claims.

		Furthermore, the combination of Nishihara and Sugiura further discloses An apparatus for controlling a mobile terminal, the apparatus comprising: a receiving module for receiving gesture information from a first mobile terminal with an image capturing device  (Liu, Abstract, discloses a method and a device for processing signals of a mobile terminal.  The method and the device are used for solving the problems of image display delaying and sound distortion when the mobile terminal is controlled by vehicle-mounted equipment.  The method includes receiving audio and video signals sent by a high-definition multimedia interface (HDMI) or mobile high-definition link display and mobile terminal interface is mounted on vehicle). (Nishihara, [0020-0021],] discloses the first camera 12 and the second camera 14 can each provide their respective separate images of the user's hand 24 to a controller 26.  The controller 26 could reside, for example, within a computer (not shown) for which the gesture recognition interface system 10 is designed to provide a gesture recognition interface.  It is to be understood, however, that the hosting of a controller is not limited to a standalone computer, but could be included in embedded processors.  The controller 26 can process the respective images associated with the user's hand 24 to generate three-dimensional feature data associated with the user's hand 24; each of the first camera 12 and the second camera 14 could each be mounted at predetermined angles relative to the floor 28 beneath the vertical display surface 20).Additionally, the rational and motivation to combine the references Nishihara and Sugiura as applied in claim 1 apply to this claim.


Claim 15 recite device with elements corresponding to the method steps recited in Claim 1. Therefore, the recited elements of the device Claim 15 are mapped to the proposed combination in the same manner as the corresponding steps of Claim 1 


Claim 16 computer readable medium with program instructions corresponding to the method steps recited in Claim 1. Therefore, the recited instructions of the device Claim 15 are mapped to the proposed combination in the same manner as the corresponding steps of Claim 1 respectively. Additionally, the rationale and motivation to combine the Nishihara and Sugiura references presented in rejection of Claim 1, apply to this claim.

		Furthermore, the combination of Nishihara and Sugiura further discloses A device for controlling a mobile terminal, comprising: a processor; and a memory for storing executable instructions which, when executed, cause, the processor to execute operations included in a method for controlling a mobile terminal (Nishihara, Accordingly, a user of the gesture recognition interface system 10 could navigate through a number of computer menus, graphical user interface (GUI) icons, and/or execute programs associated with a computer merely by moving his or her bare hand through the air in the gesture recognition environment 22 and initiating gesture inputs without touching a mouse, keyboard, or any other computer input device). 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661